

115 S368 IS: Mexican Gray Wolf Recovery Plan Act
U.S. Senate
2017-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 368IN THE SENATE OF THE UNITED STATESFebruary 14, 2017Mr. Flake introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Director of the United States Fish and Wildlife Service to issue a scientifically
			 valid and State-supported recovery plan for the Mexican gray wolf.
	
 1.Short titleThis Act may be cited as the Mexican Gray Wolf Recovery Plan Act.
 2.DefinitionsIn this Act: (1)DirectorThe term Director means the Director of the United States Fish and Wildlife Service.
 (2)Mexican gray wolfThe term Mexican gray wolf means the subspecies classified as the Mexican gray wolf (Canis lupus baileyi) of the species gray wolf (Canis lupus) (as of the date of enactment of this Act).
 (3)PreyThe term prey means wild ungulates and other wild animals. 3.Recovery plan for Mexican gray wolves (a)In generalNot later than 180 days after the date of enactment of this Act, the Director shall publish a revised recovery plan for the Mexican gray wolf populations in the States of Arizona and New Mexico.
 (b)ContentsThe recovery plan described in subsection (a) shall include— (1)the requirements described in section 4(f)(1)(B) of the Endangered Species Act (16 U.S.C. 1533(f)(1)(B)), unless otherwise provided in this subsection;
 (2)an assertion that State and individual interests and cooperation are crucial components to the recovery of the Mexican gray wolf;
 (3)the input of State entities and individuals, including— (A)State wildlife authorities;
 (B)livestock producers; (C)ranchers;
 (D)managers or owners of— (i)natural resources; or
 (ii)private land; (E)recreation interests;
 (F)affected county governments; and (G)other interested State parties;
 (4)recovery goals for the Mexican gray wolf in the States of Arizona and New Mexico, as determined by the agreements between the Director, the States of Arizona and New Mexico, and State interests, that—
 (A)comply with section 4(f)(1)(B)(ii) of the Endangered Species Act (16 U.S.C. 1533(f)(1)(B)(ii)); and
 (B)include an enforceable maximum population of the Mexican gray wolf that— (i)ensures that—
 (I)the population of Mexican gray wolves in the States of Arizona and New Mexico does not reach an unsustainable level; and
 (II)the range of Mexican gray wolves in the States of Arizona and New Mexico is acceptable to a majority of the State entities and individuals described in paragraph (3); and
 (ii)is not more than a number of Mexican gray wolves that is agreed on by, and acceptable to, the State entities and individuals described in paragraph (3) in accordance with paragraphs (5) and (6);
 (5)the decrease of wild ungulate species in the States of Arizona and New Mexico due to the Mexican gray wolf, as determined to be acceptable to the State entities and individuals described in paragraph (3);
 (6)a description of the acceptable and unacceptable impacts on— (A)wild game;
 (B)livestock; and (C)recreation in the States of Arizona and New Mexico due to—
 (i)the Mexican gray wolf population; and (ii)the management of the Mexican gray wolf;
 (7)a range for the Mexican gray wolf during and after recovery that— (A)ensures a suitable habitat and prey base;
 (B)does not allow the Mexican gray wolf to disperse north of Interstate 40 in the States of Arizona and New Mexico; and
 (C)focuses on areas that can support a robust wild ungulate population; (8)a description of the efforts that the Director will make to share with Mexico all Federal and State knowledge, history, and expertise relating to Mexican gray wolf recovery efforts to ensure that any recovery effort by Mexico is successful; and
 (9)a statement by the Director that, if the Director does not comply with subsection (a), as determined by the State wildlife authority of the State of Arizona or New Mexico, the Director will allow the State wildlife authority to submit a proposal to assume or supplement the management of the Mexican gray wolf in the relevant State.
				(c)Management by the State
				(1)Noncompliance by the Director
 (A)In generalIf the Director does not comply with subsection (a), the State wildlife authority of the State of Arizona or New Mexico may make a determination of noncompliance.
 (B)ProposalNot later than 90 days after the date on which the State wildlife authority of the State of Arizona or New Mexico makes a determination under subparagraph (A), the State wildlife authority of each State in which the Mexican gray wolf is present may submit to the Director a proposal to assume or supplement the management of the Mexican gray wolf.
 (C)Approval of proposalOn the date on which the Director receives from a State wildlife authority a proposal referred to in subparagraph (B), the Director shall approve the proposal.
 (2)Management by State wildlife authorityNot later than 90 days after the date on which the Director approves a proposal under paragraph (1)(C), the Director shall allow the State wildlife authority to assume or supplement the management of the Mexican gray wolf in the relevant State.
 (3)AgreementsIf a State wildlife authority assumes or supplements the management of the Mexican gray wolf under paragraph (2), the State wildlife authority shall manage the Mexican gray wolf in accordance with the agreement between the State and the Director that—
 (A)was made in the development of the recovery plan described in subsection (a); and
 (B)included in the recovery plan under subsection (b). (4)Eligibility for fundingIn the case of the management of the Mexican gray wolf by a State wildlife authority under paragraph (2), the State wildlife authority shall be eligible to apply for funding from—
 (A)the cooperative endangered species conservation fund established under section 6 of the Endangered Species Act of 1973 (16 U.S.C. 1535);
 (B)the State and tribal wildlife conservation grant program established under title I of division A of Public Law 111–88 (123 Stat. 2909); and
 (C)the Federal aid to wildlife restoration fund established under section 3(a)(1) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b(a)(1)).
					4.Exceedance of population
 (a)In generalIn the case of an exceedance of the acceptable and enforceable maximum population of Mexican gray wolves referred to in section 3(b)(4)(B), the Director shall use a scientifically sound method to reduce the population of the Mexican gray wolf, including the removal of the appropriate number of Mexican gray wolves from the State of Arizona or New Mexico and relocation of those Mexican gray wolves within the range referred to in section 3(b)(7).
 (b)Wild ungulate herdsIn the case of a decline of a wild ungulate herd by more than the decrease referred to in section 3(b)(5), the Director shall carry out a management action for the Mexican gray wolf, including the removal of an appropriate number of Mexican gray wolves from the area in which the wild ungulate herd is located for relocation within the range referred to in section 3(b)(7).
			5.Delisting of Mexican gray wolves
 (a)In generalEffective beginning on the date on which the Director determines that the population goal for the Mexican gray wolf referred to in section 3(b)(4) has been reached—
 (1)the Mexican gray wolf shall no longer be included on any list of endangered species, threatened species, or experimental populations under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (2)management of the Mexican gray wolf shall be assumed by each State in which the Mexican gray wolf is present.
 (b)No judicial reviewThe determination by the Director to remove the Mexican gray wolf from any list of endangered species, threatened species, or experimental populations under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), shall not be subject to judicial review.
 (c)State determinationBefore the date on which the Director delists the Mexican gray wolf under subsection (a), subject to sections 3 and 4, each State in which the Mexican gray wolf is present shall determine a number of Mexican gray wolves below which, or other specific criteria by which, the Director may make a determination to include the Mexican gray wolf on a list of endangered species, threatened species, or experimental populations under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533).
 (d)MonitoringThe Director shall carry out monitoring activities under section 4(g) of the Endangered Species Act of 1973 (16 U.S.C. 1533(g)) to determine the number of Mexican gray wolves in the States of Arizona and New Mexico.
			(e)No further listing
 (1)In generalSubject to subsection (c) and paragraph (2), after the date on which the Director has delisted the Mexican gray wolf under subsection (a), the Director shall not make any determination that results in the inclusion of the Mexican gray wolf on any list of endangered species, threatened species, or experimental populations under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (2)ExceptionNotwithstanding paragraph (1) and subject to subsection (c), the Director may include the Mexican gray wolf on a list of endangered species, threatened species, or experimental populations under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), if the population numbers, impacts, and range described in the recovery plan described in section 3(a) are not maintained.
 (f)No further recovery plansAfter the date on which the Director publishes the recovery plan described in section 3(a), the Director shall not publish any recovery plan for the Mexican gray wolf, unless the Director makes a determination described in subsection (c) or (e)(2).
 6.Reclassification of Mexican gray wolfThis Act shall apply to the Mexican gray wolf notwithstanding any reclassification of the Mexican gray wolf as a subspecies, a distinct population segment, or a species other than the subspecies classified as the Mexican gray wolf (Canis lupus baileyi) of the species gray wolf (Canis lupus) (as of the date of enactment of this Act).